El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Este es nn pleito contra Eosaura Cabassa, asistida de su esposo Alfredo Bravo González. En la demanda se alegó que Eosaura Cabassa, en unión de su esposo, firmó solidaria y mancomunadamente cuatro pagarés ascendentes a la suma de mil dólares. Estos cuatro pagarés separados han sido debidamente descritos en la demanda y copia de los mismos unida a ella. La demandada Eosaura Cabassa, al contestar la demanda, negó haber firmado ninguno de dichos pagarés. En párrafos distintos negó la firma de cada uno de los mismos.
El 26 de febrero de 1914 la corte de distrito dictó sen tencia contra el demandante por el fundamento de que nin-*102guna de las firmas de la demandada que aparecían en las obli-gaciones mencionadas en la demanda Rabia sido puesta por ella, la demandada Rosaura Oabassa.
El apelante pide la revocación de esta sentencia por el fundamento de que la preponderancia de la prueba era muy fuerte a favor del demandante. Sostiene él que no sólo el ape-lante juró la certeza de las firmas de la demandada sino que también el- notario ante quien se otorgaron los documentos declaró que los affidavits unidos a dichos documentos fueron firmados por Alfredo Bravo y Rosaura Oabassa ante el nota-rio. En cambio la demandada Ra negado en absoluto su firma. Se presentaron peritos por ambas partes y surgió un. verdadero conflicto en la prueba. Oreemos que debería-mos confirmar la sentencia solamente por el fundamento del conflicto de la prueba, pero además existe una razón especial para que confirmemos la sentencia en este caso.
El abogado de los apelados no presentó alegato, pero en el acto de la vista llamó la atención del tribunal Racia el RecRo de que el juez sentenciador, al dictar sentencia por el fun-damento de que las firmas de los documentos eran falsas, llegó a esa conclusión en parte, por el cotejo de las firmas de los documentos en litigio con otros documentos admitidos como genuinos, y que las copias escritas en maquinilla de fales documentos que aparecen en la exposición del caso, no demuestran por tanto las firmas como se escribieron en los originales. Esto, en substancia, es una alegación de que este tribunal, al examinar los RecRos, no puede colocarse en la misma posición que ocupaba el tribunal sentenciador. Si tratáramos nosotros de apreciar el conflicto entre las decla-raciones de los peritos, tendríamos que tener ante nosotros las firmas originales como fueron escritas para poder formar una apreciación de la verdad de los RecRos. Nos es comple-tamente imposible apreciar la veracidad de los RecRos por no tener los documentos originales.
No terminaremos esta opinión sin llamar antes la aten-ción Racia la práctica lamentable de algunos abogados de *103este tribunal consistente en no presentar alegatos. Por sen-cillo que sea el caso y por simple que sea la cuestión, la corte necesita y desea las manifestaciones escritas del abogado. Sucede con frecuencia que los jueces individualmente no pue-den examinar un caso basta algunas semanas después de ha-berse celebrado la vista, y entonces el recuerdo de lo que el abogado ba dicbo verbalmente queda desvanecido, y los ale-gatos escritos lo traen a la memoria. Creemos que un abo-gado que persiste en esta práctica no pone de sí todo lo que debe para ayudar a este tribunal.
Por razón del conflicto en la prueba y por haberse dejado de insertar en el récord toda la prueba presentada ante el tribunal sentenciador, debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. Hutchison no tomó parte en la reso-lución de este caso.
Presentada moción de reconsideración, fué esta denegada en julio 13, 1914.